Citation Nr: 1017881	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  96-09 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to 
July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions by the RO.  

An RO rating decision in August 1997 increased the rating for 
hepatitis to 30 percent, effective on May 23, 1995.  The 
Veteran advised VA that he was not satisfied with the 30 
percent rating.  

In a November 2000 rating decision, the RO denied the 
Veteran's claims for a TDIU rating and an earlier effective 
date for service connection for chronic hepatitis.  

In November 2003, the Board issued a decision denying an 
earlier effective date for service connection for chronic 
hepatitis.  Therefore, that issue is no longer on appeal.  

At the same time, the Board remanded the issues of an 
increased evaluation for the service-connected hepatitis and 
a TDIU rating to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  

In October 2007, the Board denied an evaluation in excess of 
30 percent for the service-connected hepatitis.  Therefore, 
that issue is no longer on appeal.  The same action remanded 
the issue of a TDIU rating to the RO, via the Appeals 
Management Center (AMC) in Washington, DC.  

Finally, in August 2007, the Veteran submitted documents to 
the Board that appear to constitute a claim for an earlier 
effective date of service connection for hepatitis based on a 
claim of clear and unmistakable error (CUE) in previous 
rating decision.  

The Board notes that the Veteran's representative had 
submitted a similar claim in May 2002, and the RO sent the 
Veteran a letter in September 2002 advising him of the 
criteria for establishing CUE.  The CUE issue has not yet 
been adjudicated.  

The issues of increased rating for the service-connected 
depression and an earlier effective date for the service-
connected hepatitis based on CUE have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them and refers them to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The service-connected mood disorder associated with 
hepatitis C currently is shown to be manifested by a 
disability picture that more nearly approximates that of 
occupational and social impairment with reduce reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  

2.  The Veteran currently is shown to be precluded from 
securing and following a substantially gainful occupation, 
consistent with his educational and occupational background, 
as the result of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability by reason of service-
connected disabilities have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 
4.16, 4.18, 4.19 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. § 3.159.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

VCAA is not applicable where further assistance would not aid 
the Veteran in substantiating his claim.  Wensch v. Principi, 
15 Vet. App. 362 (2001); 38 U.S.C.A. § 5103A(a)(2) (the 
Secretary not required to provide assistance 'if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of VCAA do not apply to claims that could 
not be substantiated through such notice and assistance).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, further discussion of VCAA is not required at 
this time.  


II.  TDIU

A total disability rating based on individual unemployability 
may be assigned upon a showing that a Veteran is unable to 
secure or follow a substantially gainful occupation due 
solely to impairment resulting from his or her service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

Consideration may be given to a Veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

Furthermore, a total disability rating may be assigned where 
the combined rating for the Veteran's service-connected 
disabilities is less than total if the disabled Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  

Specifically, if there is only one such disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In exceptional cases, an extraschedular rating may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b).  

The Veteran has compensable service-connected disabilities as 
follows: hepatitis C (rated as 30 percent disabling from May 
23, 1995), depression associated with hepatitis C (rated as 
10 percent disabling on March 13, 2001 and as 30 percent 
disabling beginning on June 28, 2006), and tinnitus (rated as 
10 percent disabling from March 13, 2001).  He also has been 
assigned noncompensable ratings for the service-connected 
hemorrhoids and left-ear hearing loss, both effective on 
October 10, 1984.  

The Board notes that a claim for a TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420 (1999).  A TDIU claim is an alternate way to obtain 
a total disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See, e.g., Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).  

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Norris, 
12 Vet. App. 413; VAOPGCPREC 12-2001 (July 6, 2001).  

The question to be addressed in this case is whether the 
service-connected disabilities, in and of themselves, prevent 
the Veteran from securing and following a substantially 
gainful occupation.  

In this regard, the Board must consider the Veteran's 
educational and employment background.  The Veteran in this 
case has some college courses, but no degree, as indicated on 
the January 2008 VA Form 21-8940.  He reports being unable to 
work.  

Moreover, the Veteran was granted Social Security disability 
benefits initially in May 1994.  His impairments were noted 
to include hepatitis with fibrosis and depression.  

As to whether the service-connected disabilities preclude 
substantially gainful employment, the Board finds the June 
2006 VA examiner's opinion that the service-connected 
depression, which was secondary to hepatitis C, rendered the 
Veteran unemployable to be highly probative and controlling 
in this case.  (See also April 2007 VA addendum).  

The most recent VA examination in June 2009 noted an Axis I 
diagnosis of a mood disorder due to a general medical 
condition (hepatitis C) and assigned a GAF score of 45.  

Thus, in viewing the June 2009 VA examiner's finding that the 
Veteran had "severe degree of impairment in social function 
and a severe degree of impairment in occupational 
functioning" due to depression secondary to his service-
connected hepatitis, the Veteran is shown to have been 
rendered unemployable by reason of his service-connected 
disabilities.  

In addition, in reviewing the evidence, the Board finds that 
the service-connected psychiatric disability now 
characterized as a mood disorder associated with hepatitis C 
is shown to more closely resemble the criteria that would 
permit the assignment of a 50 percent rating based on reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.  

Thus, on this record, the service-connected disabilities 
would now be found to be rated as follows:  Depression 
associated with hepatitis C (now found to be ratable as 50 
percent disabling), hepatitis C (rated as 30 percent 
disabling), and tinnitus (rated as 10 percent disabling), 
yielding a combined rating of 70 percent.  

Thus, in extending the benefit of the doubt to the Veteran, 
the schedular criteria for consideration of a TDIU rating 
under 38 C.F.R. § 4.16(a) are found to be met for the 
purposes of this decision.  

Accordingly, given the competent evidence describing the 
current severity of the service-connected disabilities, the 
criteria for the assignment of a TDIU rating are met in this 
case.  



ORDER

A total disability evaluation based upon individual 
unemployability by reason of service-connected disability is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


